                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RALPH TALARICO, individually and on behalf
Of all others similarly situated,

                        Plaintiff,
                                                                    CIVIL ACTION
       v.                                                            NO. 17-2165

PUBLIC PARTNERSHIPS, LLC, d/b/a PCG,
PUBLIC PARTNERSHIPS,

                        Defendant.

                                          ORDER
       AND NOW, this 28th            day of January, 2020, upon review of Defendant’s

Motion for Summary Judgment (Docket No. 158) and Plaintiff’s response thereto, as well

as Defendant’s reply, and after oral argument held, it is hereby ORDERED as follows:

       1. Defendant’s Motion for Summary Judgment is GRANTED;

       2. Plaintiff’s Amended Complaint is DISMISSED;

       3. Plaintiff’s Motion to Allow Late Opt-Ins (Docket No. 196) is DENIED as

            moot; and

       4. The Clerk shall close this case.



                                                      BY THE COURT:



                                                      /s/ Jeffrey L. Schmehl
                                                      Jeffrey L. Schmehl, J.
